Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 26 May 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy May 26th 1816

I enclose a letter from Mr Clark to you, which he gave me yesterday. May we hope for your approbation and blessing? it is a subject, which I cannot write upon, at present.
I feel very anxious to  hear from you, my dear Parent and may your precious life be prolonged many years, to witness the happiness of your children. Most tenderly you daughter
Susan B Adams